Citation Nr: 0416120	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  95-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War.  

2.  Entitlement to service connection for headaches on a 
direct or secondary basis.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
September 1971 and from January 1991 to April 1991.

The issue of entitlement to service connection for headaches 
(as due to an undiagnosed illness as well as on a direct or 
secondary basis) comes to the Board of Veterans' Appeals 
(Board) from a July 1994 RO rating decision.  The veteran's 
representative filed a notice of disagreement in September 
1994, the RO issued a statement of the case in November 1994, 
and the veteran perfected his appeal in June 1995.  The claim 
for service connection for headaches as due to an undiagnosed 
illness is discussed in the decision section.  The claim for 
service connection for headaches on a direct or secondary 
basis is discussed in the remand section. 

The issue of entitlement to service connection for a 
psychiatric disability to include PTSD also arises from the 
July 1994 RO rating decision.  The veteran's representative 
filed a notice of disagreement in June 1995, the RO issued a 
statement of the case in August 1995, and the veteran 
perfected his appeal in September 1995.  This claim is also 
discussed in the remand section.    


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from January 17, 1991, to April 10, 1991.

2.  There is affirmative evidence that the veteran's 
headaches are caused by anxiety, a supervening condition.  


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2003).   

2.  The claim for service connection for headaches as due to 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War is 
without legal merit.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. §  3.317 (2003); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran's claim for VA benefits (made on a VA Form 21-
526) was received in December 1993.  He has not raised (nor 
is there, in fact) any issue as to the provision of a form or 
instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice as required by 38 U.S.C.A. § 5103(a) was accomplished 
in this case by letters dated in August 1996 and April 2003, 
where the RO essentially provided the veteran notice 
regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  Thereafter, by its December 2003 supplemental 
statement of the case, the RO continued to deny service 
connection for headaches as due to an undiagnosed illness.  
During the course of this appeal, the veteran was also sent 
notice of the initial rating decision in August 1994, a 
development letter and statement of the case in November 
1994, 

supplemental statements of the case in March 1995 and June 
1996, a development letter in November 1996, a rating 
decision and supplemental statement of the case in August 
1997, and a Board remand in May 1999.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service and VA medical records.  Although 
it appears that at least some of the veteran's service and 
National Guard medical records have not been obtained, this 
has been despite an adequate effort by the RO.  In its August 
1999 letter, the RO advised the veteran (in large, bold type) 
that a complete set of his National Guard unit records would 
be relevant evidence for his claim.  The veteran did not 
respond to this letter.  In October 2003, the RO contacted 
the National Personnel Records Center (NPRC) and specifically 
asked for medical records pertaining to the veteran's service 
in the National Guard, as well as for any other outstanding 
service medical records.  In November 2003, the NPRC advised 
the RO that it did not have any outstanding records 
pertaining to the veteran.  The Board is satisfied that VA 
has made a reasonable effort to obtain relevant records 
identified by the veteran.  38 U.S.C.A. §  5103A(b) and (c); 
38 C.F.R. § 3.159(c)(1-3).  

At his request, the veteran testified at the RO before a 
local hearing officer in September 1995.  The transcript of 
this hearing has been associated with the claims file and was 
carefully reviewed by the Board.   

The veteran underwent VA examinations in February 1994 and 
September 1997, and the reports of these examinations were 
carefully reviewed by the Board.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

II.  Claim for service connection 

The veteran essentially claims that he has headaches that are 
due to an undiagnosed illness which arose following his 
service in the Southwest Asia theater of operations during 
the Gulf War.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

The claims file reflects that the NPRC confirmed in April 
2003 that the veteran served in the Southwest Asia theater of 
operations from January 17 ,1991, to April 10, 1991.  Thus, 
he is a "Persian Gulf veteran" by regulation (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War).  

The report of the veteran's separation examination dated in 
April 1991 revealed no complaints or findings of headache.  

In December 1993, the veteran filed a claim for service 
connection for headaches, which he asserted were the result 
of exposure to nerve and mustard gas, as well as chemical 
fires, during in the Gulf War.

At a January 1994 Persian Gulf Registry examination, the 
veteran reported a one-and-a-half year history of headaches.  
The pain was apparently over his left eye with radiation to 
the right eye.

At a February 1994 VA mental disorders examination, he 
reported that medication he was taking for psychiatric 
symptoms had apparently proved helpful with headaches.  
Following his examination, he was diagnosed as having (in 
pertinent part), major depressive episode and anxiety 
disorder.  His "Axis III" diagnoses (representing general 
medical conditions) included headaches.  

At a February 1994 VA general medical examination, the 
veteran stated numerous times that he was unaware of any 
specific exposures to chemical or environmental contaminants 
while serving in the Southwest Asia theater of operations.  
The examiner stated in his report that no medical records 
accompanied the veteran, who was a notably poor historian.  
The veteran said that "all of a sudden since returning from 
the Persian Gulf, I have headaches . . ."  More 
specifically, he reported that frontal headaches started one 
month after he returned home from the Gulf War.  These 
episodes were apparently precipitated and exacerbated by 
stress.  The location he described appeared to be consistent 
with either a tension-type pattern in the frontal bone region 
versus a chronic sinus condition (although a subsequent x-ray 
revealed normal sinuses).  Despite his symptoms, the veteran 
reported that he continued to participate in the National 
Guard and apparently had recently reenlisted.   Following an 
examination, he was diagnosed as having headaches, most 
likely related to anxiety.  

At a September 1995 local hearing, the veteran testified 
generally about his headache symptoms and the medications he 
took for them.

A VA peripheral nerves examination was conducted in September 
1997, which focused on the veteran's complaints related to a 
service-connected neurologic disability of his arms and 
hands.  During this examination, however, he said he felt 
that his headaches were related to his arm and hand symptoms 
and said that they worsened when he did physical activity 
with his hands.  Following the examination, the VA physician 
concluded that the cause of his symptoms (apparently 
including headaches) was unclear, but that they were not 
related to a neurological disorder.  

Although the veteran has intermittently complained of 
headaches since his departure from the Southwest Asia theater 
of operations, these symptoms have been found (by the VA 
physician in February 1994) to be "most likely related" to 
his anxiety.  This affirmative evidence supports the 
conclusion the veteran's headaches were caused by a 
supervening condition (i.e., anxiety disorder).  Thus, under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, because service 
connection is specifically not warranted when the claimed 
condition is attributed to a supervening condition, as a 
matter of law, this claim is without legal merit and must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for headaches as due to an 
undiagnosed illness is denied.





REMAND

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

Service connection for headaches on a direct or secondary 
basis

Although service connection for headaches as due to an 
undiagnosed illness has been denied, additional development 
is needed concerning the claim for service connection for 
headaches on a direct and secondary basis.

At a February 1994 VA examination, a VA physician stated that 
he did not have the veteran's claims folder available for 
review.  The claims folder includes service medical records 
which reflect that in January 1970 (during the veteran's 
first period of active duty), he sought outpatient treatment 
for a four-day history of bifrontal headaches.  These 
symptoms apparently started when the veteran was recovering 
from an upper respiratory infection, although he also related 
his headaches to the recent loss of eye glasses (they had 
broken and were presently being repaired).  Finally, the 
veteran reported having a history of sinus problems.  
Physical examination was within normal limits.  The 
impression was probable sinus headaches.  (At his September 
1970 separation examination, there were no complaints or 
findings of headache).  

A new VA examination should be conducted, and this time the 
physician should be asked to review the veteran's service 
medical records (including the January 1970 entry).  The 
physician should then provide a new opinion as to the 
etiology of the veteran's headaches.  

As detailed above, a VA physician has already opined that the 
veteran's headaches may be due to an anxiety disorder (a 
condition which is not currently service connected).  
However, the veteran does have a pending claim for service 
connection for a psychiatric disability, which is the subject 
of additional development detailed below.  If service 
connection is ultimately granted for a psychiatric 
disability, the RO should reconsider the question of whether 
the veteran's headaches are the result of or aggravated by 
that disability.    

Service connection for a psychiatric disability to include 
PTSD

During the course of this appeal, the veteran has claimed 
that he has PTSD as a result of stressors he experienced 
during the Gulf War, or alternatively, that he has a 
psychiatric disability which is secondary a service-connected 
neurological disability of the arms.

Following a February 1994 VA mental disorders examination, 
the veteran was diagnosed as having major depressive episode, 
anxiety disorder, not otherwise specified, and alcohol 
dependence in remission.  However, the VA examiner noted that 
the veteran had not described any specific traumas to which 
he had been exposed in the service.  Despite the presence of 
many reported symptoms, the examiner felt that a diagnosis of 
PTSD could not be made without gathering information from his 
military records.  (Subsequently dated VA outpatient 
treatment records reflect that the veteran has indeed been 
assessed by other medical professionals as having PTSD).  

In a March 2004 Form 646, the veteran's representative 
asserted that the veteran had served in Desert Storm with 
Company D, 103rd Air Traffic Controllers Division, Vermont 
Army National Guard, and that this unit was billeted near 
Riyadh, Saudi Arabia.  The representative suggested that 
while there, the veteran had been potentially subjected to 
any number of SCUD attacks on that area.  

In June 1997, the RO received personnel records pertaining to 
the veteran, but these only relate to his first period of 
active duty (November 1968 to September 1971), and do not 
contain any information concerning his service during the 
Gulf War.  The RO should request from the NPRC any 
outstanding service personnel records concerning the 
veteran's period of active duty from January 1991 to April 
1991.   The RO should then attempt to verify the veteran's 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), as detailed below.  Thereafter, if 
appropriate, the RO should schedule a VA psychiatric 
examination (as detailed below).

The most recent supplemental statement of the case 
referencing the veteran's claim for service connection was 
issued by the RO in December 2003.  However, in March 2004, 
the veteran's representative submitted printed pages from a 
web site (www.iraqwatch.org) which details apparent SCUD 
attacks in the Riyadh area for the period during which the 
veteran served.  Following the development detailed below, 
the RO should issue a new supplemental statement of the case 
which discusses these documents, along with all other 
evidence obtained since the December 2003 supplemental 
statement of the case.  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Give the veteran another opportunity 
to provide details concerning his PTSD 
stressors.  Advise him that, if possible, 
he should provide names of other 
individuals who were also present during 
the SCUD attacks.  Let him know that he 
can submit statements from fellow service 
members or others who witnessed or knew 
of the attacks, or who can confirm the 
veteran's proximity to the attacks.

2.  Regardless of any response from the 
veteran, contact the USASCRUR or other 
appropriate organization and request a 
copy of any existing Operations 
Report/Lessons Learned (or similar 
document) for Company D, 103rd Air 
Traffic Controllers Division, Vermont 
Army National Guard, covering the months 
of January 1991 through April 1991.  

3.  Thereafter, schedule a new VA 
psychiatric examination to determine the 
nature of any psychiatric disorder.  The 
examiner should review the veteran's 
medical history and the information 
concerning any verified stressors and 
conduct all necessary special studies or 
tests including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

a.  Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a verified 
stressor or stressors?

b.  If the veteran does not have 
PTSD, does he have another current 
psychiatric disability?  If so, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this psychiatric disability (i) 
had its onset in service or is 
otherwise related to incident(s) in 
service, or (ii) had its onset 
within one year after discharge in 
April 1991? 

4.  Schedule a VA examination to 
determine the nature and etiology of any 
headache disability.  The claims folder 
should be reviewed prior to the 
examination.  Any tests deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

a.  Does the veteran currently have 
any current headache disability? 

b.  If the veteran currently has a 
current headache disability, is it 
at least as likely as not (i.e., 
probability of at least 50 percent) 
that this disability first had its 
onset while he was on active duty 
between November 1968 and September 
1971 or between January 1991 and 
April 1991?  

c.  If the veteran's headache 
disability did not have its onset in 
service, is it at least as likely as 
not that it is secondary to or being 
aggravated by any psychiatric 
disability?  If aggravated, describe 
the degree of aggravation in as 
objective terms as possible.  

5.  Review the claims file and ensure 
that any remaining notification or 
development duties are fulfilled.  See 
38 C.F.R. § 3.159.  If any examination 
report is inadequate for any reason or if 
all questions are not answered 
specifically and completely, return it to 
the examining physician for revision.

6.  Thereafter, provide the veteran and 
his representative with a supplemental 
statement of the case concerning the 
claim for service connection for 
headaches on a direct or secondary basis 
and for a psychiatric disability, to 
include PTSD.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claims for 
benefits, including a summary of the 
evidence (including records associated 
with the claims file after issuance of 
the December 2003 supplemental statement 
of the case) and discussion of all 
pertinent regulations.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



